DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 9-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2021/0273084) in view of Odnoblyudov (US 2019/0371929).
Regarding claim 1, Chen discloses a semiconductor substrate (Fig.9, numeral 1000), comprising: 2a ceramic base (104) having a front surface and a back surface, and the front surface 3is a non-flat surface (106a); 4a seed layer (102) ([0066]) disposed on the front surface of the ceramic base (104); and 5a nucleation layer (112) disposed on the seed layer (102) ([0019]).
Chen does not disclose wherein a material of the ceramic 2base and the seed layer comprises aluminum nitride.
Odnoblyudov however discloses wherein a material of the ceramic 2base (Fig.1, numeral 110; Fig.11, numeral 1110) comprises aluminum nitride ([0062]). Odnoblyudov further discloses a seed layer (Fig.1, numeral 130) comprising aluminum nitride ([0035]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chen with Odnoblyudov to have a material of the ceramic 2base and the seed layer comprises aluminum nitride because these are typical materials for forming a ceramic base in HEMT devices (Odnolyudov, [0004]).
Regarding claim 3, Chen discloses wherein the seed layer (102) is 2conformally disposed on the non-flat surface (106a) (Fig.2C).  
Regarding claim 14, Chen discloses wherein the nucleation layer has a 2substantially flat upper surface (Fig.9, numeral 112).
Regarding claim 5, Chen discloses wherein the seed layer (Fig.2C, numeral 102) has a 2substantially flat upper surface (106b).
Regarding claim 19, Chen discloses wherein a material of the nucleation layer (112) is a III-V compound of aluminum ([0071]).  
Regarding claim 110, Chen discloses a semiconductor device, comprising: 2the semiconductor substrate (Fig.6, numerals 104-112) of claim 1; 3a compound semiconductor layer (116)-(124) disposed on the nucleation layer (112); 4a gate (134) disposed on the compound semiconductor layer; and 5a source (130) and a drain (132) disposed on the semiconductor layer and on opposite 6sides of the gate (134).  
Regarding claim 111, Chen discloses wherein the compound 2semiconductor layer comprises: 3a buffer layer (116) disposed on the nucleation layer (112); 4a channel layer (120) disposed on the buffer layer (116); and 5a barrier layer (122) disposed on the channel layer (120) ([0031]).
Regarding claim 21, Chen discloses wherein there is a plurality of pits (Fig.9, “A”) on the front surface, and the nucleation layer (Fig. 9, numeral 112) fills in the pits partially.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Odnoblyudov as applied to claim 1 above, and further in view of Lin (US 10, 453, 947).
Regarding claim 6, Chen does not disclose a dielectric filler 2under the seed layer, and the dielectric filler fills in pits on the front surface of the 3ceramic base.
Lin however discloses a dielectric filler (Fig.2, numeral 106’) 2under the seed layer (column 6, lines 50-60), and the dielectric filler fills (106’) in pits on the front surface of the 3ceramic base (102).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chen with Lin to have a dielectric filler 2under the seed layer, and the dielectric filler fills in pits on the front surface of the 3ceramic base for the purpose of fabrication HEMT devices with improved manufacturing yield (column 2, lines 46-60).
Regarding claim 7, Lin discloses the dielectric filler 2comprises borophosphosilicate glass (BPSG) (column 4, lines 45-55).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Odnoblyudov as applied to claim 1 above, and further in view of Chen’362 (US 9, 620, 362).
Regarding claim 8, Chen does not explicitly disclose wherein the seed layer is 2monocrystalline or polycrystalline aluminum nitride. 
Chen’362 however disclose wherein the seed layer is 2 monocrystalline or polycrystalline aluminum nitride (column 2, lines 55-65).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chen with Chen’362 to have the seed layer as 2 polycrystalline aluminum nitride for the purpose of reducing lattice mismatch the substrate and the device layer (Chen’362, column 2, lines 40-45).


Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments that Odnoblyudov does not discloses that “a material of the ceramic base and the seed layer comprises aluminum nitride” are not persuasive because Odnoblyudov discloses that a material of the ceramic 2base (Fig.1, numeral 110; Fig.11, numeral 1110) comprises aluminum nitride ([0062]). Odnoblyudov further discloses a seed layer (Fig.1, numeral 130) comprising aluminum nitride ([0035]). It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chen with Odnoblyudov to have a material of the ceramic 2base and the seed layer comprises aluminum nitride because these are typical materials for forming a ceramic base in HEMT devices (Odnolyudov, [0004]).
Applicant’s arguments that because Chen discloses that because the substrate (104) is devoid of group III-V semiconductor material there is no suggestion or motivation to make the proposed modification are not persuasive because Chen discloses that the substrate (104) is devoid of group III-V only “in some embodiments.” ([0016]).  Chen further discloses forming a HEMT device ([0016]).  And Odnolyudov discloses that the substrate can be aluminum nitride ([0035]).  Thus, Odnolyudov discloses that the aluminum nitride material is well-known alternative material using for forming HEMT devices (Odnolyudov, [0004]). And according MPEP 2144/07, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891